DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 10/21/2020.  

2.	Claims 1, 3-16 and 18-25 are pending in the case.  Claims 1, 5, 14, 18-20 and 22 are independent claims.  Claims 1, 3, 11-13, 15-16, 18, and 22 have been amended.  Claims 2 and 17 are cancelled.  Claims 7 and 9 are withdrawn.  Claims 23-25 are newly added.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10-16, 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 


Claim 1, 11 and 16 recite “adjusting an opacity of the plurality of first elements while rotating the plurality of first elements in a second direction”
It is unclear how the first element both rotates and fades (e.g. changes opacity).  Applicant’s Specification discloses (Para 10) displaying includes all constituent elements fade and discloses in another embodiment (Para 105) first constituent elements only rotate, while second constituent elements rotate and fade out during a first phase of rotation and fade in during a final phase of rotation.  Correction is required.

Claims 3, 13 and 18 recite “fading out the plurality of first elements…, and fading in a new element”.
It is unclear how first elements fade out.  Applicant’s Specification discloses an embodiment (Para 10, 25) where displaying includes fading out all constituent elements of objects that include first and second constituent elements.  Correction is required.

Claims 4, 14 and 19 recite “based on the event occurring while at least one object of the plurality of objects is highlighted, rotating the display”.



Claim 22 recites “maintain an orientation of …first elements... while the display is rotated …from the vertical orientation to the horizontal orientation”.
It is unclear how the orientation of first elements is maintained while the display is rotated from the vertical orientation to the horizontal orientation, when the display device, as recited in independent claim 11, rotates the first elements based on a rotation angle of the display.  Correction is required.


Claims 23-25 recite “rotating the plurality of second elements…, and maintaining an opacity of the plurality of second elements”.
It is unclear how the second elements both rotate and maintain opacity.  Applicant’s Specification discloses (Para 10) displaying includes all constituent elements fade and discloses in another embodiment (Para 105) first constituent elements only rotate, while second constituent elements rotate and fade out during a first phase of rotation and fade in during a final phase of rotation.  Correction is required.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619